Citation Nr: 1525071	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  99-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for alpha-1 antitrypsin deficiency (A1AD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.


This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board adjudicated the issue now before it in a May 2004 decision (not before the undersigned), in which the Board denied service connection for alpha-1 antitrypsin deficiency.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).

In September 2005, the Court granted a Joint Motion for Remand (JMR I) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  In so doing, the Court vacated the May 2004 decision.  This case was remanded by the Board in August 2006 for further development.

The Board again denied the appeal in a January 2010 decision and the Veteran appealed to the Court.  In October 2010, the Court granted a second JMR (JMR II).  In so doing, the Court vacated the January 2010 decision and remanded the case to the Board for action consistent with JMR II.

In March 2011, the case was remanded by the Board.  In May 2014, the Board sent the Veteran's claim to obtain an independent medical opinion, and this case is now ready for disposition.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has alpha-1 antitrypsin deficiency that is etiologically related to his active duty service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for alpha-1 antitrypsin deficiency, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's alpha-1 antitrypsin deficiency, which constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he has alpha-1 antitrypsin deficiency (A1AD) that is related to his service. 
	
Pursuant to the Board's May 2014 request for an independent medical expert opinion, in an opinion received in an August 2014 opinion, Dr. D.M.P., Assistant Professor and Co-Director-Interstitial Lung Disease Program; Pulmonary, Allergy, and Critical Care Medicine; University of Minnesota, opined that "it is at least as likely as not that the Veteran's diagnosed [A1AD] was aggravated by exposures during active service, however, it is likely a small contributor relative to his other exposures."  He also opined that "it is possible that his exposures during his time in active service contributed to the progression of his A1AD without causing acute respiratory symptoms."  These opinions are supported by a well-reasoned rationale.
Thus, in light of the medical opinions from the independent medical expert, the Board finds that service connection for the Veteran's alpha-1 antitrypsin deficiency is warranted.  38 U.S.C.A. § 5107(b) (West 2014).

The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for alpha-1 antitrypsin deficiency is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


